Citation Nr: 0633772	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  04-10 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Law Clerk


INTRODUCTION

The veteran had active military service from September 1961 
to June 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in New Orleans, Louisiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

The Board notes that the veteran testified at a February 2004 
RO hearing.  A transcript of that hearing is of record.


REMAND

The veteran claims he is entitled to service connection for 
PTSD.  Service connection for PTSD requires a diagnosis of 
the disorder; credible supporting evidence that the claimed 
in-service stressful events actually occurred; and a link, as 
established by medical evidence, between current symptoms and 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2006).

The veteran was diagnosed with PTSD in October 2001 by a VA 
psychology technician.  The October 2001 record indicates 
that the veteran reported two stressors.  First, he indicated 
that he suffered a head injury when he fell down a flight of 
stairs during an alert.  The veteran also reported that his 
unit was constantly on alert for possible attack during the 
Berlin Crisis, and there was fear of annihilation and 
possible nuclear attack.  The veteran indicated that his 
military occupational specialty (MOS) was cook but reported 
that he actually functioned as an infantryman; he contends 
that his duties included perimeter guard duty while the unit 
was on constant alert.  The veteran's service records do not 
provide any evidence that he functioned as an infantryman.  
Rather, they indicate that he functioned within his MOS.
The October 2001 technician's summary indicates that although 
the veteran was not involved in combat, his position in 
Germany during the Berlin Crisis exposed him to serious 
threats of hostilities, possibly involving nuclear weapons, 
between the United States and Russia.  Based on the veteran's 
current symptoms, the psychology technician concluded that 
the veteran met the full diagnostic criteria for PTSD, as 
well as showed symptoms of a borderline personality disorder.  
The veteran was referred to the VA PTSD program, and his VA 
medical records indicate his continued participation in such 
program.  Subsequent medical records appear to carry forward 
the diagnosis of PTSD from the October 2001 evaluation.  A 
December 2002 VA treatment record indicates that the veteran 
was a Vietnam combat veteran with PTSD.  The veteran's 
service records indicate that he was never in Vietnam and 
that he did not serve in combat.  The veteran has not 
indicated, as part of his PTSD claim, that he served in 
combat or that he was in Vietnam.  An October 2003 VA 
treatment record, signed by a physician, indicates that the 
veteran has PTSD, but does not relate such diagnosis to any 
specific stressor.

In addition to the stressors identified in the October 2001 
evaluation, the veteran also stated that he was under stress 
during the Cuban Missile Crisis in a May 2002 written 
statement.  Specifically, he states that his stress was due 
to being under the threat of a nuclear war with Russia.  

The November 2002 rating decision and March 2004 statement of 
the case indicate that the RO denied the veteran's claim 
because the October 2001 diagnosis was based on unverified 
stressors.  Specifically, the veteran's service medical 
records indicate that although he did claim falling down a 
flight of stairs while in service there is no mention of a 
head injury in such record, nor any other service medical 
record.  

The veteran's service medical records, assignment record, and 
records related to his administrative discharge are all 
associated with the claims folder.  Such records indicate 
that the veteran was stationed in Germany from February 1962 
to June 1964.  These records also verify the veteran's MOS as 
cook.  However, there is no evidence in these personnel 
records regarding the circumstances and assignments for units 
to which the veteran was assigned.  

In light of the above, the Board finds that there has been 
inadequate development of the veteran's claim.  Specifically, 
sufficient attempts have not been made to verify the 
veteran's claimed non-combat stressors of being on constant 
alert and under the threat of attack, possibly nuclear, 
during the Berlin Crisis and the Cuban Missile Crisis.  
Seeing as the October 2001 diagnosis of PTSD is based on at 
least the claimed stressor related to the Berlin Crisis, a 
remand is necessary to attempt verification of these 
stressors.

Additionally, if the evidence reveals that the veteran's unit 
was on heightened alert during either the Berlin Crisis or 
the Cuban Missile Crisis, the Board finds that a VA 
examination should be provided to the veteran.  

Finally, the Board observes that Dingess v. Nicholson, 19 
Vet. App. 473 (2006), is applicable to the veteran's claim of 
entitlement to service connection for PTSD.  Dingess held 
that VA must provide notice of all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was not provided with notice regarding the type of 
evidence necessary to establish a disability rating or 
effective date.  As these questions are involved in the 
present appeal, such notice should be provided to the veteran 
upon remand.

Accordingly, the case is REMANDED for the following action:

1. Review the file and prepare a summary 
of all the veteran's claimed stressors, 
including those mentioned in his May 2002 
statement and the October 2001 VA medical 
report.  

2. Send a letter to the U.S. Army & Joint 
Services Records Research Center (JSRRC) 
asking them to provide any available 
information which might corroborate the 
veteran's asserted in-service stressors, 
particularly whether his unit was on a 
heightened or constant state of alert 
during the veteran's time in Germany, 
including during any Berlin Crisis and/or 
Cuban Missile Crisis, as well as whether 
the veteran participated in any perimeter 
guard duty.  Please provide JSRRC with the 
following: the prepared summary of the 
veteran's claimed stressors, copies the 
veteran's DD-214, and any service 
personnel records obtained showing service 
dates, duties, and units of assignment.

3. If, and only if, JSRRC is able to 
verify any of the veteran's claimed 
stressors, schedule him for a VA 
psychiatric examination to ascertain the 
nature, severity, and etiology of any PTSD 
found.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
necessary special studies or tests 
including psychological testing and 
evaluation must be accomplished. 

The RO must provide the examiner a summary 
of the verified stressors, and the 
examiner must be instructed that only 
these events may be considered for the 
purpose of determining whether exposure to 
a verified in-service stressor has 
resulted in the current psychiatric 
symptoms.  The examination report must 
include a detailed account of all 
pathology found to be present.  If the 
diagnosis of PTSD is deemed appropriate, 
the examiner must specify (1) whether each 
alleged stressor found to be established 
by the record was sufficient to produce 
PTSD; and (2) whether there is a link 
between the current symptomatology and one 
or more of the in-service stressors found 
to be established by the record and found 
sufficient to produce PTSD by the 
examiner.  The report of examination 
should include a complete rationale for 
all opinions expressed. 

4. Provide the veteran with notice 
regarding the disability rating and 
effective date.  See Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

5. Following completion of the above, and 
any other necessary development, 
readjudicate the veteran's claim of 
entitlement to service connection for 
PTSD.  If the benefit requested on appeal 
is not granted to the veteran's 
satisfaction, issue a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations pertinent to the claim 
currently on appeal.  Thereafter, the case 
should be returned to the Board for final 
appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


